UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/14 Item 1. Schedule of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2014 (unaudited) Industry Shares Value Common Stocks 92.5% Argentina 0.1% a Grupo Clarin SA, B, GDR, Reg S Media 314,942 $ 2,612,444 Australia 0.4% BHP Billiton Ltd. Metals & Mining 243,992 7,235,553 Austria 0.2% OMV AG Oil, Gas & Consumable Fuels 94,840 3,191,363 Belgium 3.2% Anheuser-Busch InBev NV Beverages 538,060 59,878,950 Brazil 7.1% Ambev SA Beverages 4,163,485 27,285,924 Itau Unibanco Holding SA, ADR Banks 4,785,290 66,419,825 M Dias Branco SA Food Products 508,600 20,285,815 Souza Cruz SA Tobacco 2,208,096 17,773,030 131,764,594 Chile 0.6% Sociedad Quimica Y Minera de Chile SA Soquimich, ADR Chemicals 418,085 10,928,742 China 17.0% b,c Aluminum Corp. of China Ltd., H Metals & Mining 7,020,000 2,856,948 Angang Steel Co. Ltd., H Metals & Mining 16,540,000 10,480,421 Brilliance China Automotive Holdings Ltd. Automobiles 42,996,900 74,867,262 China Construction Bank Corp., H Banks 27,499,700 19,302,012 China Mobile Ltd. Wireless Telecommunication Services 2,380,500 27,485,054 China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels 17,270,000 15,124,442 b China Shipping Development Co. Ltd., H Marine 36,779,600 23,068,219 Industrial and Commercial Bank of China Ltd., H Banks 30,715,800 19,106,761 NetEase Inc., ADR Internet Software & Services 153,900 13,183,074 PetroChina Co. Ltd., H Oil, Gas & Consumable Fuels 31,171,800 39,945,060 Tencent Holdings Ltd. Internet Software & Services 3,632,000 53,932,837 Yanzhou Coal Mining Co. Ltd., H Oil, Gas & Consumable Fuels 19,312,000 15,868,141 315,220,231 Greece 0.3% b National Bank of Greece SA Banks 2,054,515 6,019,581 Hong Kong 0.6% Dairy Farm International Holdings Ltd. Food & Staples Retailing 818,062 7,796,131 Giordano International Ltd. Specialty Retail 6,068,200 3,282,368 11,078,499 India 9.5% Biocon Ltd. Biotechnology 1,482,751 11,921,376 Dr. Reddy's Laboratories Ltd. Pharmaceuticals 298,129 15,535,293 Infosys Ltd. IT Services 291,600 17,643,118 Tata Consultancy Services Ltd. IT Services 1,922,567 84,991,491 Tata Motors Ltd. Automobiles 5,657,000 45,916,318 176,007,596 Indonesia 3.0% Astra International Tbk PT Automobiles 56,654,500 32,779,173 Bank Danamon Indonesia Tbk PT Banks 16,935,000 5,427,261 Semen Indonesia (Persero) Tbk PT Construction Materials 13,516,500 17,110,547 55,316,981 Kenya 0.9% Equity Bank Ltd. Banks 11,685,834 6,743,086 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Statement of Investments, September 30, 2014 (unaudited) (continued) Kenya Commercial Bank Ltd. Banks 14,258,600 9,345,973 16,089,059 Nigeria 0.4% Nigerian Breweries PLC Beverages 6,420,972 6,903,427 Pakistan 0.6% United Bank Ltd. Banks 6,429,900 11,844,553 Peru 0.4% Compania de Minas Buenaventura SA, ADR Metals & Mining 682,764 7,906,407 Philippines 1.6% Ayala Corp. Diversified Financial Services 859,110 14,138,583 b Bloomberry Resorts Corp. Hotels, Restaurants & Leisure 39,760,300 11,919,690 b Melco Crown Philippines Resorts Corp. Hotels, Restaurants & Leisure 15,107,200 4,434,895 30,493,168 Qatar 3.4% Industries Qatar QSC Industrial Conglomerates 1,247,739 63,793,350 Romania 0.1% d Societatea Nationala de Gaze Naturale ROMGAZ SA, 144A Oil, Gas & Consumable Fuels 203,480 2,097,402 Russia 6.9% Gazprom OAO, ADR Oil, Gas & Consumable Fuels 2,329,500 16,399,680 e LUKOIL Holdings, ADR Oil, Gas & Consumable Fuels 254,629 12,986,079 e LUKOIL Holdings, ADR, (London Stock Exchange) Oil, Gas & Consumable Fuels 52,129 2,658,579 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 298,167 8,381,474 Mining and Metallurgical Co. Norilsk Nickel OJSC, ADR Metals & Mining 2,363,300 44,075,545 a O'Key Group SA, GDR, Reg S Food & Staples Retailing 588,616 4,296,897 b Yandex NV, A Internet Software & Services 1,455,644 40,459,625 129,257,879 South Africa 9.1% Kumba Iron Ore Ltd. Metals & Mining 135,052 3,189,386 MTN Group Ltd. Wireless Telecommunication Services 771,700 16,295,547 Naspers Ltd., N Media 520,207 57,385,940 Remgro Ltd. Diversified Financial Services 4,526,889 91,460,325 168,331,198 South Korea 3.5% Grand Korea Leisure Co. Ltd. Hotels, Restaurants & Leisure 425,470 16,918,780 Hyundai Development Co. Construction & Engineering 340,671 13,788,949 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 17,192 19,295,064 SK Innovation Co. Ltd. Oil, Gas & Consumable Fuels 188,384 14,482,148 64,484,941 Sweden 0.4% Oriflame Cosmetics SA, SDR Personal Products 411,978 7,101,199 Switzerland 1.3% Compagnie Financiere Richemont SA Textiles, Apparel & Luxury Goods 286,418 23,506,888 Taiwan 2.5% Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 11,650,000 45,956,608 Thailand 11.6% Kasikornbank PCL, fgn. Banks 4,219,200 30,439,118 Land and Houses PCL, fgn. Real Estate Management & Development 63,965,000 20,509,820 PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels 2,674,900 13,195,129 PTT PCL, fgn. Oil, Gas & Consumable Fuels 2,605,100 28,914,321 Quality Houses PCL, fgn. Real Estate Management & Development 91,101,300 11,852,859 Templeton Developing Markets Trust Statement of Investments, September 30, 2014 (unaudited) (continued) Siam Commercial Bank PCL, fgn. Banks 12,569,500 70,530,260 Thai Beverage PCL, fgn. Beverages 65,889,200 39,513,376 214,954,883 Turkey 2.2% Akbank TAS Banks 6,398,000 20,849,910 Tupras-Turkiye Petrol Rafinerileri AS Oil, Gas & Consumable Fuels 402,780 8,093,103 Turkiye Garanti Bankasi AS Banks 3,677,265 12,920,251 41,863,264 United Arab Emirates 0.7% Emaar Properties PJSC Real Estate Management & Development 3,982,919 12,524,732 United Kingdom 3.2% Unilever PLC Food Products 1,424,618 59,706,602 United States 1.7% Avon Products Inc. Personal Products 2,562,042 32,281,729 Total Common Stocks (Cost $1,485,021,693) 1,718,351,823 Direct Equity Investments (Cost $2,706,336) 0.1% Vietnam 0.1% e,f,g Mayfair Hanoi, Ltd., 37.50% equity owned through HEA Holdings Ltd., a wholly owned Real Estate Management & investment Development — 1,387,494 Participatory Notes (Cost $7,125,918) 0.6% Saudi Arabia 0.6% d HSBC Bank PLC, Etihad Etisalat Co., 144A, 12/05/14 Wireless Telecommunication Services 451,577 10,863,607 Preferred Stocks 4.5% Brazil 3.6% Petroleo Brasileiro SA, ADR, pfd. Oil, Gas & Consumable Fuels 2,548,500 37,947,165 Vale SA, ADR, pfd., A Metals & Mining 2,963,100 28,771,701 66,718,866 Chile 0.9% Embotelladora Andina SA, pfd., A Beverages 6,091,964 16,702,869 Total Preferred Stocks (Cost $91,968,980) 83,421,735 Total Investments before Short Term Investments (Cost $1,586,822,927) 1,814,024,659 Short Term Investments 2.3% Money Market Funds (Cost $41,885,104) 2.2% United States 2.2% b,h Institutional Fiduciary Trust Money Market Portfolio 41,885,104 41,885,104 Investments from Cash Collateral Received for Loaned Securities (Cost $1,579,500) 0.1% Money Market Funds 0.1% United States 0.1% i BNY Mellon Overnight Government Fund, 0.026% 1,579,500 1,579,500 Total Investments (Cost $1,630,287,531) 100.0% 1,857,489,263 Other Assets, less Liabilities ( ) % † (622,221 ) Net Assets 100.0% $ 1,856,867,042 † Rounds to less than 0.1% of net assets. Templeton Developing Markets Trust Statement of Investments, September 30, 2014 (unaudited) (continued) a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $15,290,815, representing 0.82% of net assets. b Non-income producing. c A portion or all of the security is on loan at September 30, 2014. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2014, the aggregate value of these securities was $12,961,009, representing 0.70% of net assets. e At September 30, 2014, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. f See Note 5 regarding restricted securities. g See Note 6 regarding holdings of 5% voting securities. h Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. i The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR American Depositary Receipt GDR Global Depositary Receipt SDR Swedish Depositary Receipt Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At September 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. The United States and other nations have imposed and could impose additional sanctions on certain issuers in Russia due to regional conflicts. These sanctions could result in the devaluation of Russias currency, a downgrade in Russian issuers credit ratings, or a decline in the value and liquidity of Russian stocks or other securities. Such sanctions could also adversely affect Russias economy, possibly forcing the economy into a recession. The Fund may be prohibited from investing in securities issued by companies subject to such sanctions. In addition, if the Fund holds the securities of an issuer that is subject to such sanctions, an immediate freeze of that issuers securities could result, impairing the ability of the Fund to buy, sell, receive or deliver those securities. There is also the risk that countermeasures could be taken by Russias government, which could involve the seizure of the Funds assets. These risks could affect the value of the Funds portfolio. While the Fund holds securities of certain companies recently impacted by the sanctions, the restrictions do not impact the existing investments in those issuers. At September 30, 2014, the Fund had 6.9% of its net assets invested in Russia. 5. RESTRICTED SECURITIES At September 30, 2014, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value Mayfair Hanoi, Ltd., 37.50% equity ow ned through HEA Holdings Ltd., - a w holly ow ned investment (Value is 0.07% of Net Assets) 10/31/96 $ 2,706,336 $ 1,387,494 6. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended September 30, 2014, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Controlled Affiliates a Mayfair Hanoi, Ltd., 37.50% equity ow ned through HEA Holdings Ltd., awholly owned investment (Value is 0.07% of Net Assets) - $ 1,387,494 $ 680,000 $ - a Issuer in w hich the Fund ow ns 25% or more of the outstanding voting securities. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: · Level 1 – quoted prices in active markets for identical financial instruments · Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Russia $ 55,796,575 $ 73,461,304 $ - $ 129,257,879 Vietnam - - 1,387,494 1,387,494 All Other Equity Investments b 1,672,515,679 - - 1,672,515,679 Participatory Notes - 10,863,607 - 10,863,607 Short Term Investments 41,885,104 1,579,500 - 43,464,604 Total Investments in Securities $ 1,770,197,358 $ 85,904,411 $ 1,387,494 $ 1,857,489,263 a Includes common, preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-matuirity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Mangement is currenly evaluating the impact, if any, of applying this provision. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Developing Markets Trust By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2014 By /s/MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief
